DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102(a)(1) - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland (U.S. 2009/0133703).
Strickland teaches a tobacco film comprising polysorbate 80, propylene glycol monostearate, microcrystalline cellulose, HPMC, tobacco, cinnamon and sucralose were uniformly dispersed [0037]. The ingredients were formed into a foam to increase the dissolution rate [0037]. In a separate embodiment, Strickland teaches a gel bead wherein the inside comprises peppermint oil, tobacco, and sucralose [0224-0225].
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (U.S. 2009/0133703). 
Strickland is discussed above. Preferably, the tobacco is sized and made to disintegrate in the mouth (e.g. dissolve) [0022][0107].  The tobacco may be formed into films or fabric and placed in a porous bag which disintegrates upon placement into the oral cavity [0233](see also [0101]).
Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Strickland to choose from the suitable components and forms taught by Strickland and predictably arrive at the presently claimed subject matter. MPEP 2143. 

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (U.S. 2009/0133703) in view of Belscak-Cvitanovic (Food Chemistry, 167, pp.378-386, 2015). 
Strickland is discussed above. 
Belscak-Cvitanovic teaches beads of alginate and pectin, carrageenan, chitosan and psyllium (See entire document). The beads are used to improve encapsulation attributes and delivery of the caffeine to an aqueous medium as well as for taste masking (p.379). 
Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Strickland to create drug delivery beads to formulate the beads using a composition which is taught to have beneficial delivery and taste masking properties.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (U.S. 2009/0133703) in view of Axelsson (U.S. 2009/0293895). 
Strickland is discussed above. 
Axelsson teaches using nicotine cellulose combination for the preparation of snuff in order to provide a high oral nicotine release [0001]. The complete or nearly complete release is achieved when the snuff is placed into suitable bag, pouch or membrane, made from materials such as fleece, which is an improvement over previous nicotine/tobacco snuff products [0011]. 
Prior to the filing of the present application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Strickland to include cellulose and place the tobacco product into a fleece pouch as taught by Axelson to provide improved nicotine/caffeine release.


Conclusion
No claims are currently allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612